Title: To George Washington from Major General Steuben, 11 April 1780
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, baron von
To: Washington, George


          
            Sir
            Philadelphia April 11th 1780
          
          The Minister of France, has fixed on Monday next for his departure from hence for a Visit to your Excellency I have therefore order’d a Detachment of the Marechaussée to attend in order to escort him to Camp.
          I expect every moment to hear the Committee are named to consult with your Excellency; as mentioned in my last, and I have fixed on Friday next for my departure for Camp. I am with respect Your Excellencys most Obedt & very hum. Servt
          
            steuben
          
        